DUFOUR, J.
After a hearing of this cause we certified to the Supreme Court for instructions the following question:
“Where a creditor of a corporation whose claim is less than two thousand dollars, appeals from a judgment refusing to vacate the appointment of receiver to the corporation, the assets of which are scheduled at more than two thousand dollars, which Court has jurisdiction, the Supreme Court or the Court of Appeal?”
The Supreme Court answered that it was vested with jurisdiction in the premises, and we shall therefore transfer this cause to that Court in accordance withvthe provisions of Act No. 56 of 1904.
It is therefore ordered, adjudged and decreed that this appeal be transferred to the Supreme Court of the State of Louisiana upon the appellant or his attorney of record making out and filing with the clerk of this Court , on or before the 29th day of' November, 1907, his affidavit that the appeal herein was not made for purposes of delay, and further upon the said appellant lodging with the clerk of the Supreme Court of this State, on or before the 2d day of January, 1908, a full and complete transcript of this case made and certified to in the manner and form required by the rules of the Supreme Court for transcripts taken directly to that Court, together with a certified copy of this decree *13and the affidavit herein referred to, all costs incurred in this Court to he taxed against the appellant.
November 11, 1907.